Citation Nr: 0820380	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a disability 
manifested by recurrent kidney stones and end-stage renal 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to February 1970.  He also had a period of 
active duty for training in the Army National Guard from May 
1964 to December 1964.  

These matters are before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veteran's Claims (Court).  The case was initially before the 
Board on appeal from an October 2002 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2007 the Board issued a 
decision upholding the RO's denials of service connection for 
a back disability and for a disability manifested by 
recurrent kidney stones and end-stage renal disease.  The 
veteran appealed that decision to the Court.  By a February 
2008 Order, the Court endorsed a February 2008 Joint Motion 
for Remand (Joint Motion) by the parties, vacated the March 
2007 Board decision, and remanded the matters for action 
consistent with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action on his part is required.


REMAND

In the Joint Motion endorsed by the Court's February 2008 
Order, it was agreed that remand was indicated in part for VA 
to obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (in 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.).

Here, the veteran maintains that during service, in August 
1969, he was involved in a motor vehicle accident, and 
sustained injuries causing the claimed disabilities.  In 
support of these contentions, he has submitted a lay 
statement from a friend who relates that he saw tire marks on 
the veteran's back after the August 1969 motor vehicle 
accident, and several other lay statements to the effect that 
the veteran has had to sleep on the floor due to the pain he 
experienced ever since an accident in service. The Board 
notes that the veteran, his family, and friends are all 
competent to report observations of pain experienced by the 
veteran.  Although the veteran's service medical records, 
including a January 1970 separation examination report, do 
not document any injuries or hospitalization for injuries to 
the veteran's back or kidneys, they do show that he was in an 
automobile accident in August 1969.  The Court has held that 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation is enough 
to satisfy the "low threshold" requirement that a disability 
"may be associated" with service.  See McLendon, supra, at 
83.

Post-service treatment records note that the veteran obtained 
an MRI scan of his spine at Silver Creek MRI in October 2003; 
the MRI revealed a degenerative process of the spine.  Post-
service treatment records also note that the veteran was seen 
at St. Rose Dominican Hospital in January 2002 for a renal 
ultrasound.  The impression included renal atrophy, bilateral 
renal cysts and obstructive caliceal calculus.  The veteran 
was seen at the Las Vegas VA Medical Center in January 2002 
for renal failure.  

Parenthetically, the Board notes the veteran provided several 
VA Forms 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs for various 
private physicians and medical facilities in February 2004.  
Records from some of these facilities were also submitted by 
the veteran for association with the claims file.  In 
February 2004 and April 2004 letters, the RO asked the 
veteran to complete and return new VA Form 21-4142s [enclosed 
with the letters] for treatment the veteran received from 
private physicians and medical facilities, as the 
authorization required to obtain these records needed to be 
HIPAA [Health Insurance Portability and Accountability Act of 
1996] compliant.  The veteran failed to submit the new forms.  
In June 2005, the veteran's representative explained to the 
veteran in a telephone conversation that although he had 
previously submitted releases, new, HIPAA-compliant releases 
were required.  In a letter mailed that same day, the 
veteran's representative again requested that the veteran 
fill out the new versions of the forms (enclosed with the 
letter).  The veteran failed to respond to this request.  As 
the veteran has identified alleged pertinent (i.e., for the 
disabilities at issue) treatment, records of such treatment 
must be secure.

The veteran is advised that under 38 C.F.R. § 3.158(a), where 
evidence requested in connection with an original claim is 
not furnished within 1 year after the date of the request, 
the claim will be considered abandoned.  

The veteran has not undergone a VA examination to determine 
whether any current back disability, recurrent kidney stones, 
or end-stage renal disease is related to his military service 
(and specifically the motor vehicle accident therein).  The 
Board finds that such VA examination and etiology opinion are 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Finally, the veteran did not receive any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for a 
back disability and entitlement to 
service connection for a disability 
manifested by recurrent kidney stones and 
end-stage renal disease, the RO should 
provide the veteran notice regarding the 
rating of disability and effective dates 
of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
2.  The RO should provide the veteran 
with the appropriate release forms for 
the records for which he previously (in 
February 2004) provided releases, and ask 
him to complete and return them 
(reminding him of the provisions of 
38 C.F.R. § 3,158(a).  The RO should 
secure for the record copies of all 
records for which releases are provided.

3.  Thereafter, the RO should arrange for 
the veteran to be examined by a VA 
examiner or examiners with the 
appropriate expertise to ascertain the 
likely etiology of any current back 
disability and his disability manifested 
by recurrent kidney stones and end-stage 
renal disease.  The veteran's claims 
folder (to include this remand) must be 
reviewed by the examiner in conjunction 
with the examination. The examiner should 
provide opinions regarding the following:

a.  Is it at least as likely as not 
(i.e., a 50 percent probability or 
better) that the veteran's current back 
disability had its onset in, or is 
otherwise related to, his military 
service, to include an August 1969 
automobile accident?

b.  Is it at least as likely as not 
(i.e., a 50 percent probability or 
better) that the veteran's current 
disability manifested by recurrent kidney 
stones and end-stage renal disease had 
their onset in, or are otherwise related 
to, his military service to include an 
August 1969 automobile accident?

The examiner must explain the rationale 
for each opinion.  The explanation of 
rationale should include discussion 
regarding the nature of the disabilities, 
whether they are of the type that are 
medically feasible to have their origin 
in remote (1969) trauma.

4.  The RO should then re-adjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

